Citation Nr: 0412791	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  02-00 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether a request for waiver of recovery of an overpayment in 
the amount of $15,896.66 was timely filed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1975 to July 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 decision of the 
Committee on Waivers and Compromises (Committee) at the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In a June 1997 decision the Board found a reduction in 
compensation by reason of the veteran's incarceration was 
proper (finding, in essence, that the overpayment had been 
validly created) and denied his appeal.  That decision was 
subsequently affirmed by the United States Court of Appeals 
for Veterans Claims (Court) in a February 1999 memorandum 
decision and by the United States Court of appeal for the 
Federal Circuit in November 1999.  Although the veteran has 
submitted numerous documents expressing disagreement with 
various VA actions, the Board finds no specific determination 
has been made as to the issue of whether new and material 
evidence has been received to reopen his claim as to the 
validity of the overpayment created.  Therefore, this 
appellate review is limited to the issue of timeliness of his 
waiver request.  However, his statements raise the issue of 
whether new and material evidence was received to reopen his 
claim as to the validity of the overpayment created.  This 
matter is referred to the Committee for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  By a letter dated August 18, 1994, VA notified the 
veteran of an overpayment of $15,896.66; the letter informed 
him of his right to request a waiver and that his right to 
request waiver only lasts for 180 days.

3.  No correspondence which may be construed as a timely 
request for waiver of overpayment was received by VA; there 
is no evidence of a delay in the veteran's receipt of the 
notification of indebtedness beyond the time customarily 
required for mailing due to VA or postal authority error or 
due to other circumstances beyond his control.


CONCLUSION OF LAW

A request for waiver of recovery of an overpayment, in the 
amount of $15,896.66, was not timely filed.  38 U.S.C.A. 
§ 5302 (West 2003); 38 C.F.R. § 1.963 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This action 
significantly affected VA duties to notify and assist.  The 
Court, however, has held that the VCAA notification 
procedures do not apply in waiver cases.  Barger v. Principi, 
16 Vet. App. 132, 138 (2002).  It is significant to note that 
chapter 53 of title 38, U.S. Code (which governs waiver 
requests) contains its own decision notice provisions.  All 
relevant evidence necessary for an equitable disposition of 
this appeal has been obtained.

VA law provides that requests for waiver of an indebtedness 
shall only be considered if made within 180 days following 
the date of a notice of indebtedness, but that the 180 day 
period may be extended if the individual requesting waiver 
demonstrates that, as a result of an error by either VA or 
the postal authorities, or due to other circumstances beyond 
the debtor's control, there was a delay in such individual's 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing.  38 U.S.C.A. § 5302 (West 
2003); 38 C.F.R. § 1.963 (2003).

VA regulations provide that notice means written notice sent 
to a claimant or payee at his or her latest address of 
record.  38 C.F.R. § 3.1(q) (2003).  The Court has held that 
in the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  YT v. 
Brown, 9 Vet. App. 195, 199 (1996); Mindenhall v. Brown, 7 
Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992)).  The Court specifically held that a 
statement by a claimant, standing alone, is not sufficient to 
rebut the presumption of regularity in RO operations.

In this case, the record reflects that in correspondence 
dated May 17, 1994, the veteran notified the RO of an address 
change.  VA records show the veteran was notified of an 
overpayment and informed him of his right to request a waiver 
at this address of record on August 18, 1994.  In 
correspondence dated August 29, 1994, the veteran referred to 
a VA letter dated August 18, 1994, and, in essence, claimed 
the overpayment had not been validity created.  

In correspondence dated in July 2000 the veteran, in essence, 
claimed the repayment of an overpayment from his monthly VA 
compensation benefits caused him financial hardship.  In 
September 2000, the Committee denied waiver of overpayment 
because a request for waiver had not been submitted within 
the 180 day time limit.  In subsequent statements the veteran 
expressed disagreement as to the propriety of the creation of 
overpayment, but submitted no argument as to the issue of 
timeliness.

Based upon the evidence of record, the Board finds that no 
request for waiver was submitted within the 180 day time 
limit.  The Board further finds that there is no evidence of 
a delay in the veteran's receipt of the notification of 
indebtedness beyond the time customarily required for mailing 
due to VA or postal authority error or due to other 
circumstances beyond his control.  In fact, the veteran's 
August 29, 1994, correspondence indicates he received the 
notice promptly and pursued his claim as to the validity of 
the overpayment created.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the claim that a 
timely request for waiver was submitted.


ORDER

A request for waiver of recovery of an overpayment in the 
amount of $15,896.66 was not timely filed; the appeal is 
denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



